     Case 1:19-cv-00127 Document 16 Filed 05/28/19 Page 1 of 1 PageID #: 90



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


BETH COPSON, Administratrix
of the Estate of KYLE
ANDREW COPSON, deceased,

            Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00127

PATRICK M. HEPHNER, individually
As a member of the West Virginia
State Police, and JAMES C. LONG,
Individually as a member of the
West Virginia State Police,

            Defendants.


                                  O R D E R

      The docket in this action reflects that service has not been

obtained upon the defendant Patrick M. Hepner within 90 days of

filing of the complaint as required by Fed. R. Civ. P. 4(m).

Accordingly, the Court ORDERS the Plaintiff to demonstrate good

cause for not serving defendant Patrick M. Hephner with process.

Failure to respond to this order within ten days or an insufficient

showing of good cause will result in dismissal without prejudice

of this case as to defendant Patrick M. Hephner.

      IT IS SO ORDERED this 28th day of May, 2019.

                                           ENTER:


                                          David A. Faber
                                          Senior United States District Judge
